Case 9:19-bk-11573-MB   Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23   Desc
                          Main Document    Page 1 of 8
Case 9:19-bk-11573-MB   Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23   Desc
                          Main Document    Page 2 of 8
Case 9:19-bk-11573-MB   Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23   Desc
                          Main Document    Page 3 of 8
Case 9:19-bk-11573-MB   Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23   Desc
                          Main Document    Page 4 of 8
        Case 9:19-bk-11573-MB                    Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23                                       Desc
                                                   Main Document    Page 5 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                            Hanna and Morton LLP
                                                        444 S. Flower Street, Suite 2530
                                                            Los Angeles, CA 90071


A true and correct copy of the foregoing document entitled:

COMMENTS OF GOODWIN “A” MINERAL OWNERS GROUP; WALDO A. GILLETTE, JR.;
PRESSON VERA OC LAND GROUP, AND SYLVIA AND FRANK BOISSERANC ON MOTION TO
ABANDON OR IN THE ALTERNATIVE SURRENDER UNSOLD MINERAL AND SURFACE
LEASES

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 21, 2020__, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

        Anthony A Austin anthony.austin@doj.ca.gov
        William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
        Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
        Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
        Marc S Cohen mscohen@loeb.com, klyles@loeb.com
        Alan D Condren , berickson@seedmackall.com
        Alan D Condren acondren@seedmackall.com, berickson@seedmackall.com
        Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
        Jeremy Faith Jeremy@MarguliesFaithlaw.com,
         Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
        Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
        H Alexander Fisch Alex.Fisch@doj.ca.gov
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov
        Ellen A Friedman efriedman@friedmanspring.com, khollander@friedmanspring.com
        Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
        Karen L Grant kgrant@silcom.com
        Ira S Greene Ira.Greene@lockelord.com
        Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
        Brian L Holman b.holman@mpglaw.com
        Brian L Holman b.holman@musickpeeler.com
        Tracy K Hunckler thunckler@daycartermurphy.com, cgori@daycartermurphy.com
        Samantha Indelicato sindelicato@omm.com
        Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
        Razmig Izakelian razmigizakelian@quinnemanuel.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                    Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23                                       Desc
                                                   Main Document    Page 6 of 8



        Evan M Jones ejones@omm.com, ejones@omm.com
        Alan H Katz akatz@lockelord.com
        John C Keith john.keith@doj.ca.gov
        Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
        Anna Landa Anna@MarguliesFaithlaw.com,
         Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com
        Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
        Maxim B Litvak mlitvak@pszjlaw.com
        Vincent T Martinez llimone@twitchellandrice.com, smccomish@twitchellandrice.com
        Michael Arthur McConnell (TR) Michael.mcconnell@kellyhart.com
        Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
        Monserrat Morales Monsi@MarguliesFaithLaw.com,
         Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com
        Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
        Jerry Namba nambaepiq@earthlink.net, atty_namba@bluestylus.com
        David L Osias dosias@allenmatkins.com,
         bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
        Darren L Patrick dpatrick@omm.com, darren-patrick-
         1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
        Jeffrey N Pomerantz jpomerantz@pszjlaw.com
        Benjamin P Pugh bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
        Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
        J. Alexandra Rhim arhim@hrhlaw.com
        Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
        Mitchell E Rishe mitchell.rishe@doj.ca.gov
        George E Schulman GSchulman@DanningGill.Com,
         danninggill@gmail.com;gschulman@ecf.inforuptcy.com
        Zev Shechtman zshechtman@DanningGill.com,
         danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
        Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
        Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
        Ross Spence ross@sdllaw.com, brittany@sdllaw.com;donna@sdllaw.com
        Christopher D Sullivan csullivan@diamondmccarthy.com,
         mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarth
         y.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com
        Jennifer Taylor jtaylor@omm.com
        John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
        Salina R Thomas bankruptcy@co.kern.ca.us
        Meagan S Tom meagan.tom@lockelord.com,
         autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com
        Patricia B Tomasco pattytomasco@quinnemanuel.com,
         barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
        Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
        William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
        Richard Lee Wynne richard.wynne@hoganlovells.com,
         tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                    Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23                                       Desc
                                                   Main Document    Page 7 of 8



        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David R Zaro dzaro@allenmatkins.com
        Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com



2. SERVED BY UNITED STATES MAIL:
On (date) September 21, 2020__, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Jane A and John S Adams, Trustees                   Philip W Ganong                                     Dellena M Ludwig
PO Box 264                                          930 Truxtun Avenue, Suite 102                       530 Vicky Lane
Yorba Linda, CA 92885                               Bakersfield, CA 93301                               Placentia, CA 92870

Sylvia Boisseranc                                   Sid J. Garabato                                     Jarrod Barclay Martin
300 W. Paseo De Cristobal                           Epiq Corporate Restructuring, LLC                   McDowell Hetherington LLP
San Clemente, CA 92672                              777 Third Avenue                                    1001 Fannin Ste 2700
                                                    12th Floor                                          Houston, TX 77002
Buganko                                             New York, NY 10017
930 Truxtun Avenue, Suite 102                                                                           Kevin D. McCullough
Bakersfield, CA 93301                               Sheryl P Giugliano                                  Rochelle McCullough L.L.P.
                                                    Diamond McCarthy LLP                                325 N. St. Paul St., Ste. 4500
Peter Calamari                                      295 Madison Avenue                                  Dallas, TX 75201
Quinn Emanuel Urquhart & Sullivan                   27th Floor
LLP                                                 New York, NY 10017                                  Darren L. Patrick
51 Madison Avenue 22nd floor                                                                            O'Melveny & Myers LLP
New York, NY 10010                                  Steven William Golden                               400 South Hope Street, 18th Floor
                                                    Pachulski Stang Ziehl & Jones LLP                   Los Angeles, CA 90071
Daniel L. Cantor                                    780 Third Avenue
O'Melveny & Myers LLP                               34th Floor                                          Mitchell Elliott Rishe
7 Times Square                                      New York                                            California Department of Justice
New York, NY 10011                                  New York, NY 10017                                  Office of the Attorney General
                                                                                                        300 S. Spring Street, Suite 1702
Carolyn V Carollo                                   Ira S. Greene                                       Los Angeles, CA 90013
Snow Spence Green LLP                               Squadron, Ellenoff, Plesent, et al
2929 Allen Parkway                                  551 Fifth Ave.                                      Vadim J. Rubinstein
Suite 2800                                          New York, NY 10176                                  Loeb & Loeb LLP
Houston, TX 77019                                                                                       345 Park Avenue
                                                    Grobstein Teeple LLP                                New York, NY 10154-0037
Carolyn Virginia Carollo                            6300 Canoga Avenue Suite 1500W
Snow Spence Green, LLP                              Woodland Hills, CA 91367                            William R. Spence
2929 Allen Parkway, Ste. 2800                                                                           Snow Spence Green LLP
Houston, TX 77019                                   Elizabeth Mary Guffy                                2929 Allen Pkwy., Suite 2800
                                                    2800 JP Morgan Chase Tower                          Houston, TX 77019-2125
Allan B. Diamond                                    600 Travis
Diamond McCarthy, LLP                               Houston, TX 77002                                   Ruth Stoner Muzzin
909 Fannin, Ste. 3700                                                                                   Friedman & Springer Water LLP
Houston, TX 77010                                   HVI Cat Canyon, Inc.                                350 Sansome Street
                                                    c/o Capitol Corporate Services, Inc.                Suite 210
Fauver, Large, Archbald & Spray, LLP                36 S. 18th Avenue                                   San Francisco, CA 94104
820 State Street                                    Suite D
Fourth Floor                                        Brighton, CO 80601                                  Gary Svirsky
Santa Barbara, CA 93101                                                                                 O'Melveny & Myers LLP
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-11573-MB                    Doc 1321 Filed 09/21/20 Entered 09/21/20 17:43:23                                       Desc
                                                   Main Document    Page 8 of 8


                                                    Brian L. Holman                                     Times Square Tower
Robert J. Feinstein                                 Musick, Peeler & Garrett LLP                        7 Times Square
Pachulski Stang Ziehl & Jones LLP                   624 S. Grand Avenue, Suite 2000                     New York, NY 10036
780 Third Avenue, 34th Floor                        Los Angeles, CA 90017
New York, NY 10017

Patricia Tomasco                                    Samantha M. Indelicato                              Shannon Smith Thomas
Quinn Emanuel Urquhart & Sullivan                   O'Melveny & Myers LLP                               Rochelle McCullough, LLP
711 Louisiana St.                                   Times Square Tower                                  325 N. Saint Paul St., Ste. 4500
Suite 500                                           7 Times Square                                      Dallas, TX 75201
Houston, TX 77002                                   New York, NY 10036
                                                                                                        Rob Thomson
Patricia B. Tomasco                                 Eric M. Van Horn                                    1920 Wilbur Ave
Quinn Emanuel Urquhart & Sullivan                   Spencer Fane LLP                                    San Diego, CA 92109
711 Louisiana St.                                   2200 Ross Avenue
Suite 500                                           Suite 4800 West
Houston, TX 77002                                   Dallas, TX 75201

                                                    Bruce W Wagner
Michael D. Warner                                   Twitchell and Rice, LLP
Cole Schotz P.C.                                    215 North Lincoln St
1700 City Center Tower II                           PO Box 520
301 Commerce St.                                    Santa Maria, CA 93456
Fort Worth, TX 76102



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 21, 2020___, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.
                                                San Fernando Valley Division
                                                 Honorable Martin R. Barash
                                                   U.S. Bankruptcy Court
                                               21041 Burbank Blvd, Suite 342
                                                 Woodland Hills, CA 91367


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 Irma Aguilar                                                                                   /s/ Irma Aguilar
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
